WELLFORD, Circuit Judge,
concurring in part and dissenting in part:
I concur in Judge Kennedy’s analysis concerning jurisdiction; this court has orig*654inal jurisdiction over actions concerning the issues here presented. See General Elec. Uranium Management Corp. v. United States Dep’t of Energy, 764 F.2d 896, 904 (D.C.Cir.1985). Her statement of the background of the cases is a correct recitation; therefore, I have no problem with parts I and II of the decision and join in this discussion and disposition.
The Act’s consultation and cooperation requirements1 present a confused and complicated set of problems. As pointed out in footnote 9 of Judge Kennedy’s decision, Section 10137(c) of the NWPA requires the DOE to attempt to negotiate a consultation and cooperation agreement “[n]ot later than 60 days after (1) the approval of a site for site characterization for such a repository under section 10132(c)2 ... or (2) the written request of the State ... notified under section 10136(a)....” 42 U.S.C.A. § 10137(c). Here the DOE made no apparent attempt to negotiate a consultation and cooperation agreement on Tennessee sites before the Secretary recommended these sites for monitored retrievable storage (MRS) facilities.
The crux of the issue in the case is when the Secretary is to consult and cooperate with Tennessee officials after studying areas within Tennessee for determining the suitability of those areas as sites for an MRS facility. I agree with the district judge in this case that “inartful drafting of the NWPA makes a search for the answers” to the questions and issues involved “difficult.” State of Tennessee v. Herrington, 626 F.Supp. 1345, 1356 (M.D.Tenn.1986). I agree, furthermore, with Judge Wiseman that section 10161(h) “is susceptible to contradictory interpretations” and that it is “not unambiguous on its face.” Id. at 1357. We must therefore consider the meaning of that section in relation to section 10137(b) and the other applicable parts of the NWPA.
The meaning of “authorized” in section 10161(h) is a very serious bone of contention. Does it mean that consultation and cooperation with the States is to take place after or before an MRS facility site has been selected and “authorized” by Congress? It is difficult to gainsay the district court’s rationale:
If the provisions of section [10161(h)] were to take effect only after Congressional authorization of an MRS facility, the state’s rights to participate in consultation and cooperation procedures with the DOE, to receive formal notice that a site had been identified within its borders, and to disapprove a proposed site would be rendered meaningless.
626 F.Supp. at 1359.
The majority adopts the Agency interpretation of the several provisions in controversy as “rational” and therefore controlling in view of the Act’s inherent ambiguity. I am disposed, however, to the view that this interpretation, which allows the state to be consulted only after Congress has authorized the site, limits the state to such a restricted role that this interpretation is unreasonable and unacceptable in light of expressed legislative intent and other statutory language. Section 10137(b) is logically read as requiring the Secretary to consult and cooperate with Tennessee and its officials in the course of performing its full studies and appraisals and then considering candidates for MRS sites. This consultation and cooperation would take place before congressional authorization as the statutory scheme requires. The Act’s *655legislative history seems to make this the clear intendment of the prescribed procedures in order to give the states a meaningful and timely role in the site selection process. See 626 F.Supp. at 1357-59 (discussing the Act’s legislative history). This goal, I believe, takes precedence over the goal of “timely development of an MRS proposal” as described by Judge Kennedy.
I therefore respectfully dissent from Part III of the majority opinion.

. Section 10137(b) states:
In performing any study of an area within a State for the purpose of determining the suitability of such area for a repository pursuant to section 10132(c) of this title, and in subsequently developing and loading [sic] any repository within such State, the Secretary shall consult and cooperate with the Governor and legislature of such State and the governing body of any affected Indian tribe in an effort to resolve the concerns of such State and any affected Indian tribe regarding the public health and safety, environmental, and economic impacts of any such repository. In carrying out his duties under this part, the Secretary shall take such concerns into account to the maximum extent feasible and as specified in written agreements entered into under subsection (c) of this section.
42 U.S.C.A. § 10137(b) (emphasis added).


. Section 10132(c) provides for review of recommended candidate repository sites by the President. It does not refer to MRS facilities.